Opinion of the Court, by
Judge Mills.
THIS is a writ of error coram vobis,, brought to set asido an execution and replevin bond; The defendants, now appellees, pleaded, in nullq est erratum, and the court below gave judgment dismissing the writ with damages and costs, from which the plaintiffs below have appealed.
The only supposed error relied on as sufficient to vacate the execution and replevin bond, is, that the judgement was entered, the execution issued and the reple-vin taken, in the name of Joseph Fountain’s heirs, without naming them individually. If the court below rendered such judgment, even if it is erroneous, we cannot say that it is void for uncertainty. Ifit is not void, it must be capable of execution,.and no execution or re-plevin bond ought, therefore, to be quashed for pursuing it strictly. If, however, the heirs of Joseph Fountain were rightly and individually named in the original record, but omjlted by the clerk in the judgment and execution, as appears by the petition of the appellants to be the case here, we entertain n.o doubt that the judgment and all subsequent proceedings are amendable as other clerical misprisions, by inserting the names of the heirs in the proceedings throughout, the record itself being a sufficient warrant and guide to the amend-merit.
The judgment of the court below is, therefore, cor'red, and must be affirmed with .costs and damages, on the damages given in that court.